J-S19035-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
               v.                              :
                                               :
                                               :
    JOSEPH VUKOV                               :
                                               :
                      Appellant                :   No. 1374 MDA 2016

             Appeal from the Judgment of Sentence August 3, 2016
                  In the Court of Common Pleas of York County
              Criminal Division at No(s): CP-67-SA-0000183-2016


BEFORE:      GANTMAN, P.J., BENDER, P.J.E., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                           FILED APRIL 25, 2017

        Appellant Joseph Vukov appeals the judgment of sentence entered by

the Court of Common Pleas of York County after Appellant was convicted of

illegally passing a school bus in violation of 75 Pa.C.S. § 3345 (“Meeting or

Overtaking a School Bus”). Appellant claims there was insufficient evidence

to support his conviction and asserts that the trial court improperly admitted

his inculpatory statements in violation of the corpus delicti rule. We affirm.

        The circumstances leading to Appellant’s citation occurred on the

afternoon of March 3, 2016.          At Appellant’s summary appeal hearing, the

Commonwealth presented the testimony of Megan Stambaugh, a school bus

driver.    On the day in question, Stambaugh was driving a school bus on


____________________________________________


*
    Former Justice specially assigned to the Superior Court.
J-S19035-17



Bitternut Road in York County.     As Stambaugh pulled out onto Lewisberry

Road, she noticed Appellant’s Jeep coming around a bend on Lewisberry

Road.    Once Appellant drove up behind Stambaugh’s bus, he followed her

very closely until she reached her last stop. Even though Stambaugh had

activated the bus’s red signal lights and extended the stop sign to alert

drivers that she was about to drop off a student, Appellant proceeded to

drive around the bus.    When questioned about the specific point at which

Appellant drove around the bus, Stambaugh claimed Appellant had followed

her closely when her amber lights were illuminated and began to drive

around her bus when she activated the red lights.

        Shortly after this incident, Stambaugh submitted a written report of

the alleged violation to the Northern York County Regional Police pursuant to

75 Pa.C.S. § 3345(b). Once Officer Patrick McBreen received Stambaugh’s

report, he ran the registration plate of the Jeep, which he determined

belonged to Appellant. After Officer McBreen contacted Appellant to further

investigate the matter, Officer McBreen believed that there was a sufficient

basis to cite Appellant for illegally passing the school bus and issued him a

citation for a violation of Section 3345 of the Vehicle Code.

        Appellant testified to his account of the events of March 3, 2016.

Appellant admitted to becoming “frustrated” after Stambaugh’s bus pulled

out in front of his vehicle on Lewisberry Road. As Appellant noticed the bus

was traveling slowly, he began to follow the bus very closely and looked for

an opportunity to pass the bus.        After observing no oncoming traffic,

                                     -2-
J-S19035-17



Appellant decided to go around the bus; he asserted that he was already in

the other lane and had begun to accelerate when he saw the bus’s yellow

lights begin to flash.   Although Appellant knew that the bus was about to

make a stop, he felt that he was committed to making the pass as he was

already in the other lane.   He conceded that he “had already made a bad

decision… [and] decided to keep going.” N.T. (Notes of Testimony), 8/3/16,

at 22. Appellant denied ever seeing the bus’s red signal lights or the stop

sign arm extended.

      At the conclusion of the hearing, the lower court convicted Appellant of

Overtaking a School Bus. Appellant filed a timely appeal and complied with

the lower court’s direction to file a concise statement of errors complained of

on appeal pursuant to Pa.R.A.P. 1925(b).

      Our standard of review from an appeal of a summary conviction
      heard de novo by the trial court is limited to a determination of
      whether an error of law has been committed and whether the
      findings of fact are supported by competent evidence.
      Commonwealth v. Lutes, 793 A.2d 949 (Pa.Super. 2002).
      “The adjudication of the trial court will not be disturbed on
      appeal absent a manifest abuse of discretion.” Commonwealth
      v. Parks, 768 A.2d 1168, 1171 (Pa.Super. 2001).

Commonwealth v. Marizzaldi, 814 A.2d 249, 251 (Pa.Super. 2002).

      Appellant first challenges the sufficiency of the evidence supporting his

conviction for Overtaking a School Bus under Section 3345 of the Vehicle

Code, which provides in relevant part:

      (a) Duty of approaching driver when red signals are
      flashing.--Except as provided in subsection (g), the driver of a
      vehicle meeting or overtaking any school bus stopped on a


                                     -3-
J-S19035-17


      highway or trafficway shall stop at least ten feet before reaching
      the school bus when the red signal lights on the school bus are
      flashing and the side stop signal arms are activated under
      section 4552(b.1) (relating to general requirements for school
      buses). The driver shall not proceed until the flashing red signal
      lights are no longer actuated. In no event shall a driver of a
      vehicle resume motion of the vehicle until the school children
      who may have alighted from the school bus have reached a
      place of safety. The driver of a vehicle approaching an
      intersection at which a school bus is stopped shall stop his
      vehicle at that intersection until the flashing red signal lights are
      no longer actuated.
                                      ***
      (b) Duty of approaching driver when amber signals are
      flashing.--The driver of a vehicle meeting or overtaking any
      school bus shall proceed past the school bus with caution and
      shall be prepared to stop when the amber signal lights are
      flashing.

75 Pa.C.S. § 3345.

      In a similar case, Commonwealth v. Schlegel, 577 Pa. 321, 845

A.2d 759 (2004), a driver of a commercial fuel truck was cited with violating

Section 3345 after he passed a stationary school bus that had activated its

flashing amber lights on a two-lane roadway divided by a double-yellow line.

As the cab of Appellant’s truck came even with the bus’s rear axle, the bus

driver had illuminated its red signal lights and extended the stop sign arm.

Despite seeing these signals, Appellant continued to pass the bus and was

stopped by two police officers.

      In upholding the defendant’s conviction for overtaking a school bus

under Section 3345, our Supreme Court provided the following analysis:

      a motorist within ten feet of a school bus at the time that its red
      lamps are activated cannot fully comply with Section 3345(a), as
      the statute requires the operator to maintain at least a ten-foot
      distance. This, however, does not absolve the motorist of the

                                      -4-
J-S19035-17


     responsibility to stop when confronted with an extended, school
     bus stop signal arm. There are a finite number of other instances
     in law in which a regulatory directive is made so immediately
     and graphically apparent to citizens as when they are confronted
     with this explicit, visual mandate, issued for the obvious and
     critical purpose of shielding boarding and departing children from
     the danger presented by moving traffic. Moreover, Section
     3345(b) affords no safe haven for a motor vehicle operator who
     heeds a flashing amber signal and stops the requisite distance
     behind a school bus, but nonetheless, within seconds elects on
     his own initiative to proceed past the bus. A motorist in such
     circumstances fails to exercise the due caution required by the
     Legislature, since the warning of the impending stop signal is too
     clear and immediate to permit renewed movement within such
     an abbreviated interval. This is particularly the case in situations,
     such as the present one, in which the motorist lacks a full and
     unobstructed view.

Id. at 327, 845 A.2d at 762.

     Likewise, viewing the testimony in this case in the light most favorable

to the Commonwealth as verdict winner, we find ample evidence that

Appellant failed to exercise caution as required by Section 3345. Although

neither party could estimate the distance between the vehicles at the point

that the bus’s signal lights were activated, Appellant admitted to following

the school bus closely out of frustration. Stambaugh testified that she had

activated her amber lights on Lewisberry Road as she needed to drop

another student off. As Stambaugh approached the final stop, activated her

red signal lights, and extended the stop sign arm, she observed that

Appellant was just beginning to pass her bus. The trial court, as factfinder,

was free to find Stambaugh’s account to be credible.          As a result, we

conclude that there was sufficient evidence to support Appellant’s conviction

under Section 3345.


                                     -5-
J-S19035-17



      Appellant also asserts that the lower court erred in permitting the

admission of his inculpatory statements in violation of the corpus delicti rule.

Our standard of review for a challenge to the corpus delicti rule is well-

settled.

            The corpus delicti rule is designed to guard against the
      hasty and unguarded character which is often attached to
      confessions and admissions and the consequent danger of a
      conviction where no crime has in fact been committed. The
      corpus delicti rule is a rule of evidence. Our standard of review
      on appeals challenging an evidentiary ruling of the trial court is
      limited to a determination of whether the trial court abused its
      discretion. The corpus delicti rule places the burden on the
      prosecution to establish that a crime has actually occurred
      before a confession or admission of the accused connecting him
      to the crime can be admitted. The corpus delicti is literally the
      body of the crime; it consists of proof that a loss or injury has
      occurred as a result of the criminal conduct of someone. The
      criminal responsibility of the accused for the loss or injury is not
      a component of the rule. The historical purpose of the rule is to
      prevent a conviction based solely upon a confession or
      admission, where in fact no crime has been committed. The
      corpus delicti may be established by circumstantial evidence.
      Establishing the corpus delicti in Pennsylvania is a two-step
      process. The first step concerns the trial judge's admission of
      the accused's statements and the second step concerns the fact
      finder's consideration of those statements. In order for the
      statement to be admitted, the Commonwealth must prove the
      corpus delicti by a preponderance of the evidence. In order for
      the statement to be considered by the fact finder, the
      Commonwealth must establish the corpus delicti beyond a
      reasonable doubt.

Commonwealth v. Hernandez, 39 A.3d 406, 410–11 (Pa.Super. 2012)

(citations omitted).

      While Appellant cites the legal principles relevant to the corpus delicti

rule, he fails to develop any analysis to support his claim. Appellant merely


                                     -6-
J-S19035-17



states that “the Commonwealth failed to prove the corpus delicti of 75

Pa.C.S.A. 3345(a) as a result of the testimony of the bus driver to articulate

whether the dark Jeep stopped at least 10 feet from the bus when the lights

and arm were implemented.”           Appellant’s Brief at 18.   However, as

emphasized above, the fact that Appellant could not fully comply with

Section 3345(a)’s directive that motorists maintain a ten-foot distance from

a bus that has activated its red lamps “does not absolve [Appellant] of the

responsibility to stop when confronted with an extended, school bus stop

signal arm.” Schlegel, supra. Appellant was admittedly tailgating the bus

as he was frustrated that he had to follow the slow moving vehicle.       The

Commonwealth presented evidence that even after Appellant had clear

warning of the bus’s impeding stop, he continued on to elect on his own

initiative to proceed past the bus. Appellant has provided no support for his

claim that the trial court violated the corpus delicti rule.

      For the foregoing reasons, we affirm the judgment of sentence.

      Affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/25/2017


                                       -7-